Exhibit 99.2 Hexcel Corporation and Subsidiaries Net Sales by Segment andMarket For the Quarters Ended June 30, 2015 and 2014, March 31, 2015 and 2014 and the Six-Month Periods Ended June 30, 2015 and 2014 Unaudited Commercial Space & (In millions) Aerospace Defense Industrial Total Second Quarter 2015 Composite Materials $ 244.0 $ 373.5 Engineered Products Total $ 324.7 $ 475.7 68% 19% 13% 100% First Quarter 2015 Composite Materials $ 237.8 $ 367.4 Engineered Products Total $ 320.3 $ 471.8 68% 19% 13% 100% Second Quarter 2014 Composite Materials $ 225.5 $ 361.6 Engineered Products Total $ 308.2 $ 470.1 65% 20% 15% 100% First Quarter 2014 Composite Materials $ 224.8 $ 356.3 Engineered Products - Total $ 303.2 $ 461.7 66% 21% 13% 100% Year to date June 30, 2015 Composite Materials $ 481.8 $ 137.1 $ 122.0 $ 740.9 Engineered Products Total $ 645.0 $ 176.9 $ 125.6 $ 947.5 68% 19% 13% 100% Year to date June 30, 2014 Composite Materials $ 450.3 $ 135.4 $ 132.2 $ 717.9 Engineered Products Total $ 611.4 $ 187.7 $ 132.7 $ 931.8 66% 20% 14% 100%
